Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in sa Colony on Saturday the 18th of July A. D. 1747. The following Preparatory Examinations were taken before the Honble Wm Strength-field Esq* Dep. Judge
Nathaniel Sweeting of Newport in the County of Newport etc. Gentn Com* of the Private Man of War the King George, on Oath gave Answer to the following Questions Viz*
Qp When, where and by whom was this Sette, now bro* into this Port taken
An The 30th of June last she was taken about Ten Leagues S. W of S* a Cruz by me and Company on board Sa private Man of War
Qp At the time of Capture how many persons did you find on board and of what nation.
An Fifteen and all Frenchmen.
Qp What number of Cannon had she on board.
A Two Carriage, and one Swivel gun.
Qp Are the papers produced in Court all that were found on board, without any Addition, Subduction fraud or Embezelment.
An Yes All the papers respecting the property of the Vessel and Cargo.
Qp How many Tons, is the Sette now bro* into Port.
An Upwards of One Hundred Tons.
Nathel Sweeting
Wm Jones, Quart* Master on board the Private Man of War made Oath to the truth of the foregoing Answers. King George
Wm Jones
Francois Mathiew one of the Mariners taken on board the Sette upon his Oath made answer to the following Questions. Viz*
*412Qn What knowledge have you of this Sette bro4 into this Port-
An I first knew her at Martineco where I was Shipt to proceed a Voyage to Cadis about Three Months ago. by Jn° Baptist Aubert Comr of S3 Vessel.
Qn What time was you taken.
An On or about the 10th day of July N: S: having been out of Martineco about three days: by Cap4 Sweeting.
Qn What number of Persons were there on board and of nation
An Some Frenchmen, Some Italians, some Spaniards, in all Fifteen.
Qn Who did this Vessel and Cargo belong to.
An The Vessel and Cargo is owned by One Mr Vague of Marselles, a Subject of the French King. wch Cargo was taken on board of Martineq consisting of Sugar Coffe and Casshia the quantity I don’t know.
Francois X Mathiew’s mark
Bartholemew Merre, a Native of France and a Subject of the French King, upon his oath declared to the truth of the foregoing Evidence, he being also a Mar1' taken on board Sa Vessel.
Bartholemew X Metres mark
Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in said Colony on Monday the 20th Day of July A. D. 1747. Present the Hon1*1" Wm Strengthfield Esqr D. Judge. The Court being opened. The Libel etc. being read in Court The Vessel and Cargo appeared to be French property, and his Honr the Dep: Judge pronounced his Decree and And adjourned the Court until further Notice
I have Considered the libel of Cap4 Nathaniel Sweeting against A Settee and her Cargo consisting of Sugars Coffee and Cassia brought into this Port by him and by the evidence of the persons taken in her agreeing with the papers found on board her at the time of Capture it Plainly appears that, she was then commanded by One John Baptiste Aubert a french man and was owned with her Cargo afores3 by One John Baptiste Vague an Inhabitant of Marseiles in old France, and that she took her load in at Martinico and was on her passage to Cadiz, from all which it is plain she belonged at the time of Capture to some of the Subjects of the French King or other inhabiting his dominions Enemies to our Sovreign Lord the King, I therefore Condemn the s3 Vessel together with her Cargo as in the libel set forth as lawfull Prize, Appraisement of the same being first made by William Mumford Walter Cranston and Thos Vernon
Wm Strengthfield
Newport July 20th 1747